 



EXHIBIT 10.5

SECURED PROMISSORY NOTE

     
$750,000
  September 10, 2004

     FOR VALUE RECEIVED, the undersigned, SPECTRE GAMING, INC., a Minnesota
corporation (the “Maker”), hereby promises to pay to the order of Whitebox
Intermarket Partners L.P., a British Virgin Islands limited partnership or its
assigns (the “Payee”), at such place as the Payee may designate in writing, the
principal sum of Seven Hundred Fifty Thousand Dollars ($750,000), under the
terms set forth herein.

1. Interest. The unpaid principal balance hereof from time to time outstanding
shall bear interest from the date hereof at the rate of ten percent (10%) per
annum.

2. Payment. The principal and interest hereof is payable as follows:

     (a) The principal amount of this Note shall be due and payable on the
earlier of (i) March 10, 2005 or (ii) when declared due and payable by the Payee
upon the occurrence of an event of default (as defined below in Section 4).

     (b) Commencing on October 10, 2004, and on the 10th day of each of the
following 5 months, Maker shall pay interest on the outstanding principal amount
of this Note.

3. Security. The full and timely payment of this Note, together with the Maker’s
obligations under a Purchase Agreement of this date between Maker, Pandora
Select Partners L.P. (“Pandora”) and Payee (the “Purchase Agreement”) shall be
secured by a Security Agreement of this date (the “Security Agreement”) covering
all of Maker’s assets, including all Gaming Machines now owned or hereafter
acquired and all receivables related thereto and products and proceeds thereof,
but excluding Gaming Machines (but not the receivables related thereto)
hereafter acquired over which the Company grants a purchase money security
interest to an unaffiliated third party lender of the Company in connection with
the original acquisition thereof. The security interest granted under the
Security Agreement shall be a second priority security interest subordinate only
to the security interest granted pursuant to the Security Agreement dated as of
May 20, 2004, by and between the Maker and Pandora.

4. Default. The occurrence of any one or more of the following events shall
constitute an event of default, upon which Payee may declare the entire
principal amount of this Note, together with all accrued but unpaid interest, to
be immediately due and payable in cash:

     (a) The Maker shall fail to make any required payment of principal or
interest when due and payable, and such failure shall continue through ten days
after Payee gives written notice of such failure to Maker.

     (b) The Maker shall be in material default of any term or provision of the
Purchase Agreement, the Security Agreement, the Registration Rights Agreement of
this date among Maker, Pandora and Payee or the Warrant being issued on the date
hereof by Maker to Payee,

 



--------------------------------------------------------------------------------



 



and such failure shall continue through ten days after Payee gives written
notice of such default to Maker.

     (c) The Maker shall become insolvent or any bankruptcy, reorganization,
debt arrangement or other proceeding under any bankruptcy or insolvency law
shall be instituted by or against the Maker.

     Without limiting the above, the Maker acknowledges that payments on the
various scheduled due dates in Section 2 are of essence and that any failure to
timely pay all outstanding principal or unpaid accrued interest permits Payee to
declare this Note immediately due in cash in its entirety without any prior
notice of any kind to Maker, except for the specific notices provided above.

5. Applicable Law. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THE NOTE
SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING
EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.

6. Waivers. The Maker hereby waives presentment for payment, notice of dishonor,
protest and notice of payment and all other notices of any kind in connection
with the enforcement of this Note.

7. No Setoffs. The Maker shall pay principal and interest under the Note without
any deduction for any setoff or counterclaim.

8. Costs of Collection. If this Note is not paid when due, the Maker shall pay
Payee’s reasonable costs of collection, including reasonable attorney’s fees.

              SPECTRE GAMING, INC.
 
       

  By   /s/ Brian Niebur

   

--------------------------------------------------------------------------------

 

      Brian D. Niebur
   Chief Financial Officer

586542.2

-2-